                                                             SO ORDERED.


                                                             Dated: November 19, 2020



   1

   2
                                                             Daniel P. Collins, Bankruptcy Judge
   3                                                         _________________________________


   4

   5

   6                        UNITED STATES BANKRUPTCY COURT
   7                            FOR THE DISTRICT OF ARIZONA
   8 In re                                        Chapter 11
   9 CALES & FITZGERALD PLLC,                     Case No.: 2:20-bk-10911-DPC
  10                       Debtor.                AMENDED STIPULATED ORDER
  11                                              GRANTING EMERGENCY MOTION
                                                  TO REMOVE NAMES FROM
  12                                              MASTER MAILING LIST
  13

  14

  15

  16         The Court has reviewed the Emergency Motion to Remove Names from Master
  17 Mailing List (the “Motion”) filed by Gloria L. Cales (“Cales”) at DE 23, requesting entry

  18 of an Order removing certain individuals from the master mailing matrix filed by the

  19 Debtor in this case, Debtor and Cales having stipulated to the requested relief as

  20 evidenced by this Stipulated Order, the Court has also reviewed the record before it and

  21 therefore, for good cause appearing,

  22         IT IS HEREBY ORDERED removing those individuals identified on Exhibit A
  23 attached hereto from Debtor’s Master Mailing Matrix.

  24         IT IS HEREBY FURTHER ORDERED that the Debtor shall file an amendment
  25 to the Debtor’s schedules removing those individuals identified on Exhibit A attached

  26 hereto from the Debtor’s list of unsecured creditors in this case.

  27

  28
Case 2:20-bk-10911-DPC      Doc 80 Filed 11/19/20
                                               1  Entered 11/19/20 13:33:46             Desc
                            Main Document    Page 1 of 8
   1         IT IS HEREBY FURTHER ORDERED that the relief granted in this Order is
   2 without prejudice to any party requesting leave of the Court to revisit the identification of

   3 appropriate creditors or parties on Debtor’s Master Mailing Matrix or Debtor’s schedules.

   4         DATED AND SIGNED ABOVE.
   5

   6         STIPULATED AND APPROVED this 19th day of November 2020.
   7 ALLAN D. NEWDELMAN, P.C.                    BURCH & CRACCHIOLO, P.A.
   8

   9  /s/ Allan D. NewDelman                      /s/ Alan A. Meda (#009213)
     Allan D. NewDelman                          Alan A. Meda
  10
     Attorney for Debtor                         Attorney for Gloria Cales
  11

  12 STINSON LLP

  13

  14  /s/ Christopher Simpson
  15 Christopher Simpson
     Subchapter V Trustee
  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
Case 2:20-bk-10911-DPC      Doc 80 Filed 11/19/20
                                               2  Entered 11/19/20 13:33:46            Desc
                            Main Document    Page 2 of 8
               Exhibit A

Case 2:20-bk-10911-DPC   Doc 80 Filed 11/19/20 Entered 11/19/20 13:33:46   Desc
                         Main Document    Page 3 of 8
Label Matrix for local noticing
0970-2
Case 2:20-bk-10911-DPC
District of Arizona
Phoenix
Tue Nov 17 09:52:46 MST 2020
                                                                          Alan Hoelscher
                                                                          23024 North 21st Way
                                                                          Phoenix AZ 85024-7514



Alexander Crabbs                        Ali Ghazanfari                    Amber Steward
8343 West Molly Lane                    5129 North 34th Place             4440 East Arbor Drive
Peoria AZ 85383-3819                    Phoenix AZ 85018-1546             Gilbert AZ 85298-4029



Amy M Taylor                            Andrew Davis                      Annette Ronne
6168 West Megan Street                  801 N. Federal St., #1090         6233 West Nancy Road
Chandler AZ 85226-5859                  Chandler AZ 85226-6322            Glendale AZ 85306-2336



Anu Lovecchio
680 East Colter Street
Phoenix AZ 85012-1468



Ashley E McCown                         Ashley Walton                     Bobbie Mutsaers
5344 East Catalina Avenue               23071 North 89th Place            95 N. Cooper RD. #48
Mesa AZ 85206-2267                      Scottsdale AZ 85255-8376          Chandler AZ 85225-5876



Brenda Wieck                            Brett Lockwood                    Brian S Joseph
11205 West Ashbrook Place               2777 South Arizona Avenue #1064   3750 East Bruce Court
Avondale AZ 85392-3605                  Fountain Hills AZ 85268           Gilbert AZ 85234-4352



                                        Camila V King                     Carla Jones
                                        16410 North 2nd Drive             3180 East Waterman Court
                                        Mesa AZ 85203                     Gilbert AZ 85297-7614



Christine P Ollive                      Christopher Schibi                Chuck Haney
2332 N. Cabot Circle                    3330 South Gilbert Road #1078     3104 E Camelback Road #624
Mesa AZ 85207-1504                      Chandler AZ 85286-5406            Phoenix AZ 85016-4502



Cody D Fulp                                                               Cynthia Harris
2726 East Escuda                                                          7025 East Via Soleri Drive #4025
Phoenix AZ 85050-1335                                                     Scottsdale AZ 85251-1428

               Case 2:20-bk-10911-DPC   Doc 80 Filed 11/19/20 Entered 11/19/20 13:33:46            Desc
                                        Main Document    Page 4 of 8
Cynthia Rohan                           Darcy Bergen                          Darcy Wesley
10226 South 44th Lane                   9315 West Avenida del Sol             501 East Grandview Street
Laveen AZ 85339-7139                    Peoria AZ 85383-1137                  Mesa AZ 85203-3655



David A Stuebe                          David J Miller                        Dean Kreuzer
9830 S. 51st Street, Suite B121         3802 East Amberwood Drive             2619 S. Ravenu
Phoenix AZ 85044-8600                   Phoenix AZ 85048-7351                 Mesa AZ 85209-6275



Dee Daigle                              Demetrio Mamani                       Dustin Benker
51 Lakeshore Drive                      114 East Mariposa Street #2           8745 West Shaw Butte Drive
Marlborough MA 01752-4207               Phoenix AZ 85012-1645                 Peoria AZ 85345-4130



Eman F Kirolos                          Eric J Burke                          Eric J Pearson
5939 North 83rd Street                  15604 South 77th Street               1917 South Rock Court
Scottsdale AZ 85250-6214                Phoenix AZ 85048                      Gilbert AZ 85295-4971



Erika Rivas                             Ernesto Romo
2143 East Bowker Street                 8948 North Onyx Street
Phoenix AZ 85040-3423                   Tucson AZ 85742-9415



                                        Gina Skalicky
                                        9820 East Thompson Peak Parkway #62
                                        Scottsdale AZ 85255-6614



Gregory A Kaiser                        Halle E Buffington
2849 East Bell Road                     3775 East Kristal Way
Phoenix AZ 85032-1916                   Phoenix AZ 85050-6377



Howard Snider
16 West Encanto Blvd #308
Phoenix AZ 85003-1196



Jack McNamara                           Jeffery W Dick                        Jennifer Loy
6225 North 16th Avenue                  4810 West Topeka Drive                2777 South Arizona Avenue #3142
Phoenix AZ 85015-2009                   Glendale AZ 85308-4888                Chandler AZ 85286-1821



Jennifer Young-Hristovski               Jerry Schockey                        Jessica Kelly
135 W. Mountain Sage Drive              6540 East Redmont Drive #11           20221 North 67th Avenue #E2
Phoenix AZ 85045-0427                   Mesa AZ 85215-1076                    Glendale AZ 85308-0602

               Case 2:20-bk-10911-DPC   Doc 80 Filed 11/19/20 Entered 11/19/20 13:33:46               Desc
                                        Main Document    Page 5 of 8
Jill Cox                                John Bolte                            John J Cano
731 West Hemlock Way                    c/o The Get Well Center               1037 West Spur Court
Chandler AZ 85248-4460                  10613 North Hayden Road, Site J-102   Gilbert AZ 85233-5268
                                        Scottsdale AZ 85260-5683


John Jack Hein                          John Moltz                            Joshua Haslam
9631 N. 85th Drive                      8170 West Pontiac Drive               2966 E. Lowell Avenue
Peoria AZ 85345-5350                    Peoria AZ 85382-4452                  Gilbert AZ 85295-1403



Ju-Leei Khor                            Karen Leon                            Kelli Nasser
5282 West Quail Avenue                  6048 West Mescal Street               4762 E. Lark St.
Glendale AZ 85308-9144                  Glendale AZ 85304-3740                Gilbert AZ 85297-9738



Kerry E. Wilkinson                      Keven Barker                          Kim Nuessle
228 West Lodge Drive                    45 E 9th Place                        7250 West Fallen Leaf Lane
Tempe AZ 85283-3652                     Mesa AZ 85201-4305                    Peoria AZ 85383-6326



Kimberly Sabow                          Kirby A Sherman                       Kristal Wood
3500 North Lincoln Drive #13            13096 North 97th Street               67 South Higley Road, #103-621
Phoenix AZ 85018                        Scottsdale AZ 85260-4459              Gilbert AZ 85296-1166



Kristen Smith                                                                 Larry Fitzgerald
10322 West Rosewood Lane                                                      c/o Ann C. Viitala, Esq.
Peoria AZ 85383-8906                                                          400 South 4th Street, Suite 401-200
                                                                              Minneapolis MN 55415-1419


Lawrence Rosky                          Lindsay A Hill                        Lisa M. Wright
1935 E. Hazelwood St.                   3371 East Virgil Drive                20620 North 103rd Avenue
Phoenix AZ 85016-4614                   Gilbert AZ 85298-4286                 Peoria AZ 85382-5120



Lori Anderson                           Lynn R Ideus                          Marc Dicino
10983 East Greenway Road                18854 North 78th Lane                 16658 South 3rd Place
Scottsdale AZ 85255-1823                Glendale AZ 85308-6107                Phoenix AZ 85048-2051



Marco P Aldrete                         Marisa L Moore                        Marlana Keiper
4626 West Alta Vista Road               8001 West Harmony Lane                8117 North 178th Avenue
Laveen AZ 85339-1929                    Peoria AZ 85382-4484                  Waddell AZ 85355-9326



Mary E Grondahl                         Mary T. Shumaker                      Melanie Comer
3886 East El Sendero Road               c/o Pat Minitti                       22632 South 214th Way
Cave Creek AZ 85331-9521                2180 West Mulberry Drive              Queen Creek AZ 85142-8372
                                        Chandler AZ 85286-6775
               Case 2:20-bk-10911-DPC   Doc 80 Filed 11/19/20 Entered 11/19/20 13:33:46               Desc
                                        Main Document    Page 6 of 8
Melissa Lowdermilk                      Melissa M Santora                 Melissa Tanner
5838 East Cochise                       259 Pendwood Xing                 4102 E Ray Rd. #1005
Paradise Valley AZ 85253-1106           Glastonbury CT 06033-2759         Phoenix AZ 85044-4603



Meredith J Lowe                         Michael Broeck                    Michael Hart
14664 South 20th Street                 2743 East Sierra Street           4348 East Park Avenue
Phoenix AZ 85048-4504                   Stanfield AZ 85172                Gilbert AZ 85234-0712



Michael Jaroch                          Molly M Bligh                     Nancy E Bernard
55 North Federal Street #1051           13229 North 3rd Way               3055 North Red Mountain #168
Chandler AZ 85226                       Phoenix AZ 85022-5244             Mesa AZ 85207-1064



Othman Mjahed                                                             Patricia Carrillo
6707 West Utopia Road                                                     730 North Roosevelt Avenue
Glendale AZ 85308-5508                                                    Chandler AZ 85226-1757



Phil White                              Phillip Pompa                     Richard Helstrom
3775 E. Hans Drive                      7123 West Desert Mirage Drive     102 South 54th Street
Gilbert AZ 85296-1384                   Peoria AZ 85383-6678              Chandler AZ 85226-3246



Robert Baraban                          Robert Lemke                      Roseann Tormey
2091 West Maplewood Street              3222 West Monterey Street         29389 North 67th Drive
Chandler AZ 85286-6767                  Chandler AZ 85226-2331            Peoria AZ 85383-3015



Rosemary Marquina                       Ryan Sawyer                       Scott T Sanders
23002 West Morning Glory Street         1806 N Mitchell Street            17537 W Boca Raton Rd
Buckeye AZ 85326-6239                   Phoenix AZ 85006-2139             Surprise AZ 85388-7719



Shaun Rudgear                           Shelby K Cairns                   Sherry L Cain
2409 W. Red Range Way                   3522 East Suncrest Court          12685 South 207th Avenue
Phoenix AZ 85085-6036                   Phoenix AZ 85044-3508             Buckeye AZ 85326-4385



Stephen J Gudelj                        Steven R Bergman                  Sylvester Wojtowicz
34205 North 6th Drive                   8544 East Ocaso Avenue            10002 North 7th Street #2153
Phoenix AZ 85085-4004                   Mesa AZ 85212-1572                Phoenix AZ 85020-1762



Tammy Case                              Theresa K Koontz                  Tiffiny B Brandsey
30372 North 128th Lane                  503 East Fairway Drive            5715 East Evans Drive
Peoria AZ 85383-4417                    Litchfield Park AZ 85340-4409     Scottsdale AZ 85254-3059

               Case 2:20-bk-10911-DPC   Doc 80 Filed 11/19/20 Entered 11/19/20 13:33:46            Desc
                                        Main Document    Page 7 of 8
Tom B Lovejoy                           Tom Krupinski                     Tracy Schrimpf
1183 South Marie Court                  40105 North Taylor Street         255 East Chandler Heights Road #84
Gilbert AZ 85296-8644                   San Tan Valley AZ 85140-9688      Chandler AZ 85249-5602



Travis Hetzer
6400 West Post Road
Chandler AZ 85226-1161




               Case 2:20-bk-10911-DPC   Doc 80 Filed 11/19/20 Entered 11/19/20 13:33:46         Desc
                                        Main Document    Page 8 of 8
